Citation Nr: 1332745	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-34 953	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to service connection for numbness of the fingers.

3. Entitlement to service connection for a pulmonary disorder, to include asbestosis.  

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from May 1958 to February 1960.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of degenerative disc disease (DDD) and degenerative joint disease (DJD).  The evidence of record also indicates that the appellant may have pulmonary or respiratory disorders other than asbestosis.  The Board has therefore recharacterized the service-connection issues on appeal as listed on the first page, above.

In an August 2005 rating action, the RO increased the headache disability rating from 10 percent to 30 percent, effective from August 25, 2004 (the date of the increased rating claim).  However, the appellant did not state then or thereafter that he was satisfied with the disability rating assigned for the headache disability.  In these circumstances, it is to be presumed that a veteran is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore the increased rating issue on appeal is as listed on the title page.

The appellant testified at a June 2009 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case for additional development in July 2009.

The Board subsequently denied the increased rating claim in a decision issued in September 2009; the Board also remanded the three service connection issues for additional development at that time.  The Veteran appealed this denial to the Court.  In a Memorandum Decision issued in August 2011, the Court vacated the part of the September 2009 Board decision that denied the increased rating claim and the matter was remanded to the Board.  The Board most recently remanded that claim for further development in December 2012.  That matter has now been returned to the Board for appellate review.

In addition, the Board denied the lumbar spine, finger numbness and lung disorder issues in a decision issued in January 2011, and the Veteran appealed these denials to the Court.  In a Memorandum Decision issued in February 2013, the Court vacated the January 2011 Board decision and the case was remanded to the Board.

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  Virtual VA does currently contain evidence (VA medical treatment records (CAPRI) dated between June 2007 and June 2012) that is pertinent to the claims on appeal and some of those records are not already included in the paper claims files.

The Veteran submitted additional evidence to the Board in August 2013; this evidence consisted of private medical records dated between January 2008 and April 2013.  The Veteran also submitted a written waiver of review of those records by the AOJ and therefore referral to the AOJ of that evidence is not required.  See 38 C.F.R. § 20.1304.  In any case, since the case is being remanded, the AOJ will nevertheless have the opportunity to consider the newly-submitted private medical records.

As noted in the Board's remand of December 2012, the issues of entitlement to service connection for coronary artery disease, hypertension, cerebrovascular disease, and a kidney disorder have been raised by the record, but they apparently have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, as noted by the Court in its February 2013 Memorandum Decision, the Board remand of September 2009 remanded the issue of entitlement to service connection for numbness of the fingers in part because the claim for service connection for a neck disorder was inextricably intertwined with that issue.  The evidence of record does not include any recent adjudication of the neck disorder claim.  Therefore, the Board does not have jurisdiction over any one of these five issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he currently suffers from a low back disorder that he attributes to in-service injuries associated with his duties as a paratrooper.  He has submitted written statements from relatives who recalled that the appellant had problems with his back after he was discharged from service.  The appellant maintains that his low back pain has persisted since service to the present time.  

As pointed out by the Court in its February 2013 decision, the appellant completed 12 parachute jumps between December 1958 and November 1959.  He has reported that he was hospitalized after being injured during a jump, but a search for military hospital records for any time other than November 1958 has not yet been accomplished.  The Court indicated that records from the appellant's 1960 and 1972 motor vehicle accident might contain pertinent information relating to his claims.  In addition, review of the evidence of record reveals that a December 1997 medical report stated that the appellant had a Social Security Administration disability claim pending, as well as a Workers' Compensation claim; the latter claim was likely associated with his 1994 on-the-job injury.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

In relation to the lung claim, the Court stated that the central question was whether the diagnosis of asbestosis for the appellant contained in the evidence of record was related to his military service.  The Court stated that the November 2009 VA medical opinion did not address that question and therefore was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In addition, private medical records dated in 2012 indicate that mesothelioma was suspected.  Therefore, the claim for service connection for a pulmonary disorder must be remanded so an adequate medical opinion can be generated.

VA is required to decide issues together when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As noted in the February 2013 Memorandum Decision of the Court, the appellant's claim of entitlement to service connection for numbness of the fingers is inextricably intertwined with his claim for service connection for a cervical spine disorder with radiculopathy.  Therefore, that issue is remanded.

In addition, no medical opinion of record has addressed the various diagnoses of record relating to neurological disorders of the upper extremities.  For example, a March 1972 VA treatment record included a diagnosis of alcoholism with alcoholic neuritis and ataxia.  Private medical records include findings of focal encephalomalacia related to an old ischemic injury, nerve damage to the brachial plexus, carpel tunnel syndrome, ulnar nerve neuritis and vertebral artery stenosis.  On remand, a medical opinion that addresses these findings should be generated.

Turning to the increased rating claim, the Veteran is seeking an evaluation in excess of 30 percent for his headaches disability.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board remanded the case, most recently in December 2012, in order to ascertain whether or not the appellant's headaches met the rating criteria for an evaluation in excess of 30 percent.  The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2012 Board remand directives instructed the AMC/RO to obtain a medical opinion that assessed the appellant's reports of the frequency of his headaches and the frequency of those that caused extreme exhaustion and powerlessness; that discussed the imaging studies of record and how the findings therein corresponded with the Veteran's reported symptoms; and that differentiated, if possible, those symptoms that arose from vascular disorders from those that were residuals of head injuries.  The examiner was also supposed to provide an opinion as to whether the appellant's headache disorder, standing alone and without consideration of age, precludes all forms of substantially gainful employment, driving an automobile, traveling outside the home, or other independent activities of daily living.  The examiner was to provide a comprehensive report including complete rationales for all conclusions reached.  

However, the report from the May 2013 examination does not reflect any comparison of the appellant's reports of the frequency and severity of his headaches to various providers over time.  Nor does the report reflect whether or not the appellant's headache disorder, standing alone and without consideration of age, precludes all forms of substantially gainful employment, driving an automobile, traveling outside the home, or other independent activities of daily living.  There is no discussion of whether or not the symptoms related to the appellant's vascular disorders can be distinguished from those related to his headaches.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed as the VA medical examination of record does not address the rating criteria in that it was not sufficiently detailed with recorded history, impact on employment and daily life, and clinical.  Therefore, the May 2013 VA examining neurologist should reissue his opinions after having had full access to, and review of, the appellant's claims file.  On remand, the May 2013 VA examining neurologist must be asked to review the complete claims file and to reconsider his opinions in light of the evidence added to the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Search, at the National Personnel Records Center, or other appropriate sources, for additional service medical records, including any hospital records for the Veteran or alternative records.  In particular, search for hospital records dated between November 1958 and November 1959.  If any location contacted suggests other sources, those sources should be encompassed by the search.

2.  Contact SSA to obtain official documentation of any pertinent application for benefits filed by the Veteran, from 1994 onward, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the appellant's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

3.  Contact Wisconsin Workers' Compensation Office, or equivalent, to obtain official documentation of any pertinent application for benefits filed by the Veteran, from 1994 onward, as well as copies of all of the medical records upon which any decision concerning the Veteran's claim for benefits was based.  All of these records are to be associated with the claims file.

4.  Obtain all of the Veteran's outstanding VA medical treatment records from Wisconsin and Arizona, and associate them with the claims file.  

5.  With assistance from the Veteran as needed, obtain all outstanding private records as well, in particular all records from Dr. Butler in Wisconsin and Dr. Fowler in Arizona.

6.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who treated him for injuries associated with his motor vehicle accidents of 1960 and 1972.  After securing the necessary release(s), obtain such records.  

7.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

8.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the Veteran's claimed cervical and lumbar spine disorders.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any cervical or lumbar spine pathology found, including whether any current arthritis existed within one year of the Veteran's discharge from active service in February 1960.  The physician must discuss all pertinent X-ray, EMG testing, CT scans and MRI results, to include the March 1978 VA x-ray report.

In assessing the relative likelihood as to origin and etiology of each one of the claimed disorders, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from May 1958 to February 1960, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must discuss the clinical significance of the Veteran's parachute jumps and his described in-service "mule" accident, and his treatment post-service, particularly in relation to his recent complaints, clinical finding, diagnoses and radiographic/imaging results, including any DDD and/or DJD.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right hip/thigh, left knee and/or lower leg pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  After completing any additional notification and/or development action deemed warranted by the record, schedule an examination by a pulmonologist (due to the complexities of the medical questions in the case) in order to evaluate the etiology of the Veteran's current respiratory and/or pulmonary condition(s), if any.  The pulmonologist is requested to review the claims file, examine the Veteran, and provide a written opinion as to the etiology and onset of the Veteran's pulmonary and/or respiratory pathology.  (The pulmonologist is requested to provide an opinion based on record review alone if the Veteran fails to report for the examination).  All appropriate testing should be accomplished.

The pulmonary specialist must opine as to the etiology of any currently manifested pulmonary or respiratory pathology.  This must include an opinion regarding whether Veteran's claimed pulmonary pathology is causally or etiologically related to military service, including exposure to asbestos or some other cause or causes.  The examiner must state whether there is any evidence that any current pulmonary/respiratory pathology, including asbestosis or mesothelioma, if any, is related to any signs or symptoms the Veteran experienced during service.

The pulmonologist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is there an appropriate diagnosis for the pulmonary pathology claimed by the Veteran?  Please indicate the symptomatology and onset date associated with any diagnosed pulmonary or respiratory disorder.  Discuss the Veteran's diagnoses of asbestosis and mesothelioma found in his private post-service treatment records.  The clinical significance of all in-service and post-service imaging, pulmonary function tests and other relevant testing should be discussed.  

b.  Is any of the Veteran's currently diagnosed pulmonary or respiratory pathology, including asbestosis or mesothelioma, if any, causally or etiologically related to his May 1958 to February 1960 period of military service or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)

c.  Is any of the Veteran's currently diagnosed pulmonary or respiratory pathology, including asbestosis or mesothelioma, if any, related to symptoms or signs he may have had in service (May 1958 to February 1960)?

d.  Is any of the Veteran's currently diagnosed pulmonary or respiratory pathology, including asbestosis or mesothelioma, if any, related to symptoms and signs that may have occurred within one year of his service separation in August 1960?

e.  Is it at least as likely as not that the etiology of the Veteran's current pulmonary or respiratory pathology, including asbestosis or mesothelioma, if any, is attributable to any disease or incident suffered during either period of his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes?  Please discuss the Veteran's in-service exposure to asbestos, his pre-service work history, his post-service work history and the results of all PFTs and other pertinent testing of record.

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed pulmonary/respiratory pathology specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pulmonary/respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

10.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a neurologist or neurosurgeon in order to determine the nature, onset date and etiology of the Veteran's claimed numbness of the fingers.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any pathology found that relates to numbness of the fingers, including whether any such condition existed within one year of the Veteran's discharge from active service in February 1960.  The physician must discuss all pertinent diagnoses, X-ray, EMG testing, CT scans and MRI results, to include the March 1972 VA diagnosis of alcoholism with alcoholic neuritis and ataxia and the private findings of focal encephalomalacia related to an old ischemic injury, nerve damage to the brachial plexus, carpal tunnel syndrome, ulnar nerve neuritis and vertebral artery stenosis.

The neurologist must opine as to whether it is at least as likely as not that any such diagnosis is related to military service.  The role of documented traumas in a parachute jump or falling from a vehicle must be discussed. 

In assessing the relative likelihood as to origin and etiology of any current disorder, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from May 1958 to February 1960, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed pathology relating to numbness of the fingers.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

11.  After completing the above development, provide the VA neurologist who examined the Veteran in May 2013 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the May 2013 medical examination report.  

All pertinent X-ray, EMG testing, CT scans and MRI results should be discussed.  

The neurologist is in particular requested to offer an opinion regarding the severity of the Veteran's headaches and the extent to which they affect his ability to work.  The physician must describe how the symptoms of the service-connected migraine headaches disability have affected the Veteran's social and industrial capacity since August 2004.  

The neurologist must state whether the Veteran appears to be experiencing "completely prostrating and prolonged attacks" of migraine headaches, and, if so, the frequency thereof and the length of such attacks, and the physician must further comment on how the headaches affect the Veteran's economic adaptability or day-to-day functioning, including whether they would cause severe economic inadaptability such as the need to take substantial sick leave from work, if the Veteran were working.  

The physician is requested to record pertinent medical complaints, symptoms, and clinical findings and to comment on the functional limitations, if any, caused by the headaches.  The physician must also opine whether the Veteran's subjective complaints are consistent with the usual clinical presentation associated with migraine headaches and whether they are consistent with the physiological findings of record in VA and private treatment records.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the neurologist must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the neurologist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's migraine headaches without result to mere speculation, the neurologist must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the Veteran's migraine headaches.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  Upon receipt of the examination/opinion reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the examiner/reviewer for corrections or additions.

13.  If any reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

14.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done.

15.  Thereafter, re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

16.  If any benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

